PRESIDING JUSTICE TULLY, dissenting: I must respectfully dissent from the majority’s opinion as I believe the allegations set forth in O’Neal’s complaint are, at best, conclusory and almost completely devoid of any factual basis. As the majority correctly notes, “[w]here fraud is alleged, the complaint must contain specific facts from which fraud can be inferred or implied.” (248 Ill. App. 3d at 634-35, citing Vanderbilt v. Marcin (1970), 127 Ill. App. 2d 192, 198, 262 N.E.2d 42, 45; see also In re Contest of the Election for the Offices of Governor & Lieutenant Governor Held at the General Election on November 2, 1982 (1983), 93 Ill. 2d 463, 476, 444 N.E.2d 170, 175; Cooper v. Marcin (1976), 44 Ill. App. 3d 918, 921, 358 N.E.2d 1218, 1220; Cummings v. Marcin (1973), 16 Ill. App. 3d 18, 22, 305 N.E.2d 606, 609.) For the sake of brevity, I will examine only paragraph 9 of O’Neal’s complaint in light of this standard, although the same conclusions could be drawn with respect to many of the complaint’s other paragraphs as well. In paragraph 9, there are no specific factual allegations, only nebulous references to some unnamed election judge having taken a voting machine somewhere. I do not believe it to be too exacting to require a plaintiff to plead fraud with particularity and fill in the details somewhat. Who is the election judge who allegedly stole approximately 50 votes? Where did the figure of approximately 50 votes come from? Where did all this information come from? Nothing can reasonably be inferred or implied from these “facts.” All that we have pled here is speculation and conjecture. Therefore, I would affirm the judgment of the circuit court as O’Neal’s complaint is insufficient in law due to its lack of specificity.